AO 91 (Rev 11111) Cnmmal Complamt


                                    UNITED STATES DISTRICT COURT
                                                             for the
                                               Eastern District of Pennsylvania

                  Cnited States of America                      )
                             v.                                 )
                                                                )      Case   ~o.
           ALBERTI ARACENA-SANCHEZ
            a/kla PEDRO SANCHEZ-TILA                            )                    20-     3~t      -M
              a/kla/ RICARDO ENRIQUE                            )
                                                                )
                                                                )
                        Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the   bes~   of my knowledge and belief.
On or about the date(s) of                March 5, 2020                in the county of              PhiladelJ?hia       in the
     Eastern          District of      Pennsylvania         , the defendant(s) violated:

           Code Section                                                   Offense Description
8 U.S C. Section 1326(a). (b )(2)            re-entering the United States after deportation after previously having been
                                             convicted of an aggravated felony




         This criminal complaint is based on these facts:
See attached Affidavit




         ~ Continued on the attached sheet.




Sworn to before me and signed in my presence.




City and state:                     Ph1ladelph1a, PA
                                                                                   20-3~l{--J1
      AFI<'IDA VITI~ SUPPORT OF CRJM~AL                  COMPLAI~T        AND WARRANT

       I, Gregory ONeill, Deportation Officer of the Cnited States Immigration and Customs

Enforcement, being first duly sworn, depose and state as follows:

                              Introduction and Agent Background

       1.      I am employed as a Deportation Officer of the United States Immigration and

Customs Enforcement ("ICE"), assigned to the Philadelphia Field Office. I have held this role

since August 2008. In the Philadelphia Field Office, I am currently assigned to ICE Enforcement

and Removal Operations (''ERO"). I am also assigned as a Task Force Officer to the Federal

Bureau of Investigations ("FBI") Violent Gang Task Force. As part of my duties as a Deportation

Officer, I conduct investigations related to violations of the Immigration and Nationality Act,

including immigration-related offenses outlined in Title 8 of the Cnited States Code.             ~ore


specifically, I investigate foreign-born nationals who were deported from the United States and

subsequently re-entered the United States illegally.

       2.      As a federal agent, I am authorized to investigate violations oflaws of the United

States and to execute warrants issued under the authority of the Cnited States.

       3.      I make this affidavit in support of an application for an arrest warrant of Alberti

ARACE:'.\A-SA:'.\CHEZ, a/k/a Pedro SANCHEZ-TILA, a/k/a Ricardo E:'.\JRIQl.JE.

       4.      I submit this affidavit seeking the issuance of an arrest warrant for, and a criminal

complaint charging, Alberti ARACENA-SA:'.\JCHEZ, a/k/a Pedro SANCHEZ-TILA, a/k/a Ricardo

ENRIQUE, an alien, previously convicted of an aggravated felony, with re-entering the United

States after deportation, in violation of Title 8, United States Code, Section 1326(a), (h)(2).

       5.      The facts in this Affidavit are based in part on my investigation of this matter and

on information provided by other law enforcement officers.          Because this affidavit is being




                                                  1
submitted for the limited purpose of securing an arrest warrant, I have not included each and every

fact known to me concerning this investigation. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

                                          Probable Cause

         6.      On February 11, 2020, members of the Philadelphia Police Department ('"PPD")

and other state and federal law enforcement agencies contacted me about ARACENA-SANCHEZ,

known to them as "Gringo," the subject of an ongoing narcotics investigation in Philadelphia,

Pennsylvania.

         7.      On February 14, 2020, I reviewed the Alien Files (or "A-files") pertaining to

ARACENA-SANCHEZ.             There are two separate A-files for ARACENA-SANCHEZ, with

associated alien numbers of: (1) A75 001 716; and (2) A78 763 952. 1 I reviewed the documents

in   ARACENA-SA~CHEZ's           A-files,. including photographs, fingerprints, and Warrants of

Deportation (the 1-205 form) completed at the time ARACENA-SANCHEZ was previously

removed from the Cnited States.

         8.      Based on my review of these documents, I have learned that ARACENA-

SA~CHEZ       is a native and citizen of the Dominican Republic who entered the United States

illegally in San Juan, Puerto Rico sometime in January 1996.           1bere is no evidence that

ARACENA-SANCHEZ is a citizen of the Cnited States.              ARACENA-SANCHEZ was first

formally removed from the l)nited States to the Dominican Republic on February 25, 2004 after

years of committing controlled substance-related offenses in Philadelphia.              Thereafter,




1
    Based on my review of the A-files, it seems that two alien numbers were inadvertently generated
    for ARACE~A-SANCHEZ.


                                                  2
ARACENA-SANCHEZ re-entered the Cnited States and was removed back to the Dominican

Republic two more times: on February 7, 2012, and on March 4, 2014.

       9.      After his first illegal entry into the United States, on June 25, I 998, officers of the

PPD arrested ARACENA-SANCHEZ, for various controlled substance-related offenses.                    In

connection with this arrest, he was uniquely assigned FBI#: 864090FB2 and Pennsylvania State

ID # PA252 l 8 l 08.    On this arrest, ARACE"'.'iA-SANCHEZ was             ultimately convicted of

knowingly or intentionally possessing a controlled substance in violation of Title 35, Pennsylvania

Code§ 780-113 §§ Al6 and sentenced to 12 months' probation.

        I 0.   On July 30, 1998, ARACENA-SA.l\JCHEZ, using the alias, Ricardo ENRIQUE,

was arrested for various controlled substance-related offenses. The case was not resolved until

January 3, 2002, when he was convicted in the Philadelphia Court of Common Pleas of

manufacturing, or possessing with the intent to manufacture or deliver a controlled substance, in

violation of Title 35, Pennsylvania Code § 780-113 §§ A30 and sentenced to a period of nine to

I 8 months' incarceration.

        I I.   On October 1, 1998, ARACENA-SANCHEZ, using the alias, Ricardo ENRIQUE,

was once again arrested for various controlled substance-related offenses. On March 9, 2001,

ARACENA-SANCHEZ was convicted in the Philadelphia Court of Common Pleas of

manufacturing, or possessing with the intent to manufacture or deliver a controlled substance, in

violation of Title 35, Pennsylvania Code§ 780-113 §§ A30 and sentenced to a period of three to

six years' incarceration.

        12.    On February 11, 2004, United States Immigration Judge Grace A. Sease in York,

Pennsylvania ordered ARACEI\A-SANCHEZ removed from the United States, and on February




                                                  3
25, 2004, ARACENA-SANCHEZ was formally removed from the United States from Alexandria,

Louisiana to the Dominican Republic.

       13.     At some point thereafter, ARACENA-SANCHEZ illegally re-entered the United

States again and was encountered on approximately December 15, 2006 in the District of Puerto

Rico. On January 11, 2007, ARACENA-SANCHEZ was indicted for illegally re-entering the

United States after deportation subsequent to a conviction of an aggravated felony, in violation of

Title 8, Cnited States Code,§ l 326(a), (b)(2), in the District of Puerto Rico, 07-cr-00011. On June

26, 2007, ARACENA-S!L""JCHEZ pleaded guilty to this offense and was sentenced by Judge Aida

M. Delgado-Colon to 70 months' imprisonment followed by three years of supervised release.

       14.     After he served his period of federal incarceration, on February 7, 2012

ARACENA-SA:'.\'CHEZ was removed from the United States from Alexandria, Louisiana to the

Dominican Republic.

       15.     On January 30, 2014, ARACENA-SANCHEZ was arrested by the United States

Border Patrol while he was attempting to illegally enter the United States in Falfurrias, Texas. On

'.'vlarch 4, 2014, ARACE:'.\'A-SANCHEZ was formally removed from the Cnited States for a third

time from Alexandria, Louisiana to the Dominican Republic.

        16.    On March 4, 2020, PPD officers arrested ARACENA-SANCHEZ for various

controlled substance-related offenses. Those charges are pending while ARACE:'.\'A-SAJ\:CHEZ

is detained, under alias Ricardo ENRIQUE in local custody (Philadelphia Photo # 0851605).

        17.    I believe that the individual using the alias Ricardo ENRIQUE who is currently

incarcerated on the March 4, 2020 arrest in Philadelphia is ARACENA-SANCHEZ. First, I, along

with other law enforcement officers, compared past arrest photos of ARACENA-SANCHEZ with

the individual using the alias Ricardo El\"RIQUE who has been observed during an ongoing




                                                 4
narcotics investigation in Philadelphia. It is my opinion, which is shared by other law enforcement

officers, that they are the same person. Second, I compared the photographs in the A-files of

ARACENA-SANCHEZ with the individual using the alias Ricardo ENRIQCE and also believe

that they are the same person. Third, at the time of ARACEJ\;A-SANCHEZ's arrest, he was

carrying a Passport and identification card issued by the Dominican Republic to Alberti

ARACE~A-SANCHEZ.           Fourth, and finally, a confidential human source who has provided

information on numerous individuals who have illegally re-entered the united States after

deportation for the past five years, informed me that he/she has direct knowledge that ARACENA-

SANCHEZ is currently living in Philadelphia.

       18.     I conducted a search of the Department of Homeland Security's databases and

found no evidence that ARACENA-SANCHEZ has sought or was granted permission from the

United States Attorney General, or his successor, the Secretary of the Department of Homeland

Security, to re-enter the United States as required by 8 U.S.C. l 36Q(d).

                                            Conclusion

       19.     Based upon all of these facts, your affiant believes there is probable cause that

Alberti ARACENA-SA;\'CHEZ, a/k/a Pedro SANCHEZ-TILA, a/k/a Ricardo ENRIQUE, is an

alien, previously convicted of an aggravated felony, who was deported _from the United States and

who subsequently re-entered the United States without first having obtained the express consent

of the United States Attorney General or Secretary of the Department of Homeland Security in

violation of Title 8, United States Code, Section 1326(a), (b)(2). Therefore, I respectfully request




                                                 5
                                      that the attached arrest warrant be issued.

                                                                                    Respectfully, submitted


                                                                                    - - - ~~-----------
                                                                                    Gregoryt)~
                                                                                    Deportation Officer
                                                                                    Immigration and Customs Enforcement

                                      Sworn and subscrib~d
                                      before me this         S-1 _
                                                          __,,,,.day of March, 2020.

                            \~\~              ,


            ,9~
      f ·-·~0-~i-~h ,_/,,r~(~/.
i ~ :;· HO~ORABLE DAVID R. S~BRIDGE
. :;: .....,,                         United States Magistrate Judge
...   ~'\     ...,._   ..
      ~·~~
      ,, .
        -:.:<·
            ~·.:
             -~,
                        .        .·...,,,,   ,.,\ . '
                                                        ·'
                            ~
                                '~\ ..




                                                                                       6
